VICKERY, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Edwards graduated in medicine from Western Reserve University in 1902. He practiced medicine from that date until 1916. In this year he was convicted in the Federal Court on a charge of violating the postal laws-t — the charge being based upon a letter written in 1914 to a' Philadelphia chemical concern ordering some standard pure chemicals which the government charged were to be used to manufacture compounds which it claimed Ed-fards afterwards sold to customers labelled as foreign goods. The government claimed that this amounted to a -fraudulent use of the mails and to a counterfeiting and imitating of foreign goods.
In 1919, while Edwards was serving his sentence, the Secretary of the State Medical Board filed charges with said Board under 1275 GC. The specific grounds relied upon in this instance were those of being “guilty of felony and gross immorality.” No evidence of gross immorality was introduced or even suggested. The Board ’> revoked his license upon conviction in 1916 of an action committed in 1914. He appealed to the Common Pleas Court and prosecuted error to the Court of Appeals. In sustaining the revocation, the Court of Appeals- held:
1. Under 1275 GC. the accused was properly ejected from practicing medicine.